Saidin v Negron (2016 NY Slip Op 00881)





Saidin v Negron


2016 NY Slip Op 00881


Decided on February 9, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 9, 2016

Mazzarelli, J.P., Moskowitz, Richter, Gische, JJ.


156 20497/09

[*1]Mohammad Saidin, Plaintiff-Appellant,
vSam Negron, et al., Defendants-Respondents.


Mohammad Saidin, appellant pro se.
Zachary W. Carter, Corporation Counsel, New York (Richard Dearing of counsel), for respondents.

Order, Supreme Court, Bronx County (Larry S. Schachner, J.), entered October 30, 2013, which, to the extent appealed from as limited by the briefs, granted defendants' motion to dismiss the complaint, unanimously affirmed, without costs.
The complaint failed to state a cause of action against defendant City of New York under 42 USC § 1983, as plaintiff alleged only a single instance of wrongful conduct by a municipal employee without authority to make decisions regarding official policy (see City of Oklahoma City v Tuttle, 471 U.S. 808, 821 [1985]; Simpson v New York City Tr. Auth., 112 AD2d 89, 91 [1st Dept 1985], affd 66 NY2d 1010 [1985]). The conclusory allegation of wrongful hiring and training, standing alone, cannot support a section 1983 claim (Eckardt v City of White Plains, 87 AD3d 1049, 1052 [2d Dept 2011]).
Plaintiff abandoned his claim against the individual police officer by failing to oppose that part of the motion to dismiss the claim as against him (see Josephson LLC v Column Fin., Inc., 94 AD3d 479 [1st Dept 2012]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 9, 2016
CLERK